Citation Nr: 9933227	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus with 
dizziness.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
December 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent evidence of a nexus, or link, between the 
current complaints of tinnitus and service has not been 
presented.

2.  VARO denied service connection for hearing loss in April 
1982 and August 1991.  No appeal was filed and those 
decisions became final.  Evidence submitted since the August 
1991 rating decision is new and material to the issue of 
service connection since it shows a hearing loss disability 
that was not previously shown by the record.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between the current hearing loss disability 
and the appellant's period of military service.



CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for tinnitus 
with dizziness has not been presented.  38 U.S.C.A. §§ 1101, 
1110,  5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  New and material evidence sufficient to reopen the claim 
to service connection for hearing loss has been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

3.  A well grounded claim for service connection for a 
hearing loss disability has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

The appellant seeks service connection for tinnitus.  Service 
connection may be granted, when the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  
In the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as sensorineural hearing loss, to a degree of 
at least 10 percent within one year after separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the current 
complaints of tinnitus and the appellant's period of service.  
We observe that service medical records are negative for 
complaints of tinnitus, and service department records show 
that the appellant's military occupation was as a 
wireman/switchboard operator.  The first documented 
complaints of tinnitus were on VA audiological examination in 
February 1997, more than 25 years after service discharge.  
The appellant reported during this examination that tinnitus 
and dizziness began in service, and that he was exposed to 
noise in service.  The appellant also reported constant 
tinnitus on VA audiological examination in December 1997.  
These examination reports, along with the VA outpatient 
treatment reports of record, do not relate the onset of 
tinnitus, shown many years after service discharge, to 
service as is required to well ground a claim for service 
connection.  While the appellant provided sworn testimony to 
the effect that he first had tinnitus, or ringing of the 
ears, in service along with dizziness, he is not competent as 
a layman to medically relate his complaints to an event in 
service, or service generally. See Espiritu v. Derwinski, 
2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 211 (1993).  
Moreover, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 
5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its August 1997 
statement of the case and May 1998 supplemental statement of 
the case.  Likewise, the Board's discussion above informs the 
appellant of the requirements for the completion of his 
application for the claim for service connection.

II.  Claims to Reopen

VARO denied the appellant's claim for service connection for 
hearing in April 1982 and again in August 1991.  These 
decisions are final.  We note that a final rating 
determination is not subject to revision upon the same 
factual basis.  38 U.S.C.A. § 7104 (West 1991), 38 C.F.R. § 
20.1100 (1999).  Under pertinent law and regulations, as 
interpreted by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court), the Board may 
reopen and review a claim which has been previously denied 
only if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

In its April 1982 and August 1991 decisions, VARO considered 
the service medical records.  These records show that the 
appellant had high frequency hearing loss during his service 
induction examination.  At the frequencies of 500, 1000, 
2000, and 4000 Hertz, there was a puretone loss of 20, 20, 
20, and 25 on the right and 15, 15, 35 and 80+ on the left, 
respectively.  There were no complaints or findings for 
decrease hearing acuity in service.  Report of separation 
examination revealed improved hearing acuity.  At the 
frequencies of 500, 1000, 2000, and 4000 Hertz, there was a 
puretone loss of 0, 0, 5, and 10 on the right and 5, 10, 15 
and 5 on the left, respectively.  The summary of defects did 
not list hearing loss.

VARO denied the appellant's claim for hearing loss because it 
determined that the evidence of record did not establish that 
hearing loss was incurred in service, or, if pre-existing 
service, was aggravated therein.  VARO noted that a hearing 
loss disability was not shown on service separation 
examination.

The evidence received since the last final disallowance of 
the claim for hearing loss consists of VA outpatient 
treatment records dated January 1984 to September 1989, VA 
outpatient treatment records dated July 1996 to March 1998, 
VA audiological findings from examinations in September 1996, 
February 1997 and December 1997, and sworn testimony from a 
personal hearing conducted in January 1997.

The VA outpatient treatment reports are negative for 
complaints or findings for hearing loss, except by history as 
reported during unrelated treatment visits.  The request form 
for these records contains a note that no records prior to 
1982 were available.  On VA general examination in September 
1996, the appellant reported a 5 to 6 year history of hearing 
impairment.  He denied any injury to the ears.  On VA 
audiological examination in February 1997, audiometric 
testing could not be complete due to the appellant's 
inconsistent responses and reported high sensitivity to loud 
sounds.  It was noted that the appellant could engage in 
normal conversation at normal levels, not consistent with the 
reported degree of hearing loss.  On VA audiometric re-
testing in December 1997, the appellant reported that he had 
hearing loss since service and that he was exposed to loud 
gunfire in service.  The diagnosis was moderately severe 
sensorineural hearing loss with abnormal thresholds at 250 to 
8000 Hertz.  The etiology was not identified.

At his November 1997 personal hearing, the appellant 
testified that he first noticed hearing loss in service and 
that he sought treatment soon after service discharge through 
the VA.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence submitted since the last final 
disallowance of record is new and material to the issue of 
service connection for hearing loss.  New evidence is that 
which is not merely cumulative of other evidence on the 
record.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) 
citing Williams v. Sullivan, 905 F.2d 214, 216 (8th Cir. 
1990).  Material evidence is that which is relevant and 
probative of the issue at hand.  Colvin, supra., citing 
Chaney v. Schweiker, 659 F.2d 676, 679 (5th Cir. 1981).  The 
most recent evidentiary submissions, particularly the 
audiological findings that show a current hearing loss 
disability as defined by VA law, are new and material.  The 
audiological findings are new because they were not 
considered in the previous adjudications and because the 
finding of a hearing loss disability as defined by the VA 
bears directly and substantially (to use the Secretary's 
wording) on the issue in dispute, which is whether or not the 
appellant has a hearing loss disability related to service.  
The recently submitted evidence showing a hearing loss 
disability is so significant that it must be considered to 
fairly decide the merits of the claim.

Having established the above, the next inquiry is whether a 
well grounded claim has been submitted for service connection 
for hearing loss; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the current 
medical findings for hearing loss and the appellant's period 
of service, nor has evidence been presented showing 
continuity of hearing problems since service discharge.  
While service induction examination was positive for hearing 
loss and service separation examination showed diminished 
hearing acuity, although improved from the induction 
audiometric findings, there are no medically documented 
complaints of hearing loss until 1996, roughly 25 years after 
discharge.  We note that the appellant reported on VA 
examination in September 1996 that hearing impairment began 5 
to 6 years earlier.  Additionally, although a hearing loss 
disability was shown on the December 1997 VA audiological 
examination, diagnosed as moderately severe sensorineural 
hearing loss, this diagnosis was not related to service by 
any person with medical expertise.

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of hearing loss 
and his period of service.  However, as a layman, the 
appellant is not competent to offer opinions on medical 
causation and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu 
supra.; and Moray supra.  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan supra.; and Grottveitt 
supra.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.  Also, the appellant is not 
prejudiced by the Board's decision on the issue of service 
connection because, as a matter of law, the claim is not well 
grounded and, therefore, no benefit could flow to the 
appellant by remand of the issue to VARO.  See Winters v. 
West, 12 Vet.App. 203 (1999).


ORDER

Service connection for tinnitus is denied.

New and material evidence has been presented to reopen the 
claim for service connection for hearing loss.

Service connection for hearing loss is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

